DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response filed on 07/26/2022 in which claims 1, 7, 9-15, 18-19 were amended, claims 17 and 20 were canceled have been entered of record.

Election/Restrictions
Newly amended claims 1 and 7 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 1 and 7 amended to include “wherein the particular trim setting parameters include a particular number of bits per memory cell” that is distinct from the original claimed. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1-14 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claims 15, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Grunzke (US Pub. 2014/0181426) in view of Gorobets et al. (US Pub. 2016/0179406).
Regarding claim 15, Fig. 1 of Grunzke discloses a method, comprising: 
storing a number of sets of trim settings [in memory 128 or 126], wherein the number of sets of trim settings are each configured to provide particular operational characteristics [improve reading and writing operation, paragraph 0022] for a memory device; and 
selecting a particular set of trim settings from the number of trim settings based on desired operational characteristics of the memory device [as discloses in paragraph 0022, trim setting is selected to improve reading and writing operations of the memory array 104] to change operational characteristics of the memory device from current operational characteristics to desired operational characteristics [change to a better operation with reduce error, paragraph 0022].
Grunzke does not specifically disclose wherein the particular set of trim settings include a particular programming signal magnitude and a particular programming signal length to manage data retention characteristics of the memory device. However, paragraph 0126 of Gorobets discloses selecting the set of trim settings with a particular programming signal magnitude and a particular programming signal length to manage data retention characteristics of the memory device.
Since Grunzke, and Gorobets are both the same field of memory device, the purpose discloses by Gorobets would have been recognized in the pertinent art of Grunzke.
It would have been obvious to an ordinary skill in the art at the time of the invention was made to control programming rate, voltage for a purpose of improving memory operation.
Regarding claim 16, Fig. 2 of Grunzke discloses furthering including selecting the particular set of trim settings [in memory 128] based on where the memory device will be used [base on Memory Device 0 to 3].
Regarding claim 19, Grunzke discloses trim setting for controlling life span of memory device but does not specifically disclose selecting the set of trim settings with a particular allowable programming operation rate, a particular programming signal magnitude, and a particular programming signal length to manage a life span of the memory device. However, paragraph 0126 of Gorobets discloses disclose selecting the set of trim settings with a particular allowable programming operation rate, a particular programming signal magnitude, and a particular programming signal length to manage a life span of the memory device.
Since Grunzke, and Gorobets are both the same field of memory device, the purpose discloses by Gorobets would have been recognized in the pertinent art of Grunzke.
It would have been obvious to an ordinary skill in the art at the time of the invention was made to control programming rate, voltage for a purpose of improving memory operation.

Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Pub. 2010/0254193) in view of Gorobets et al. (US Pub. 2016/0179406).
Regarding claim 15, Fig. 1 of Park discloses a method, comprising: 
storing a number of sets of trim settings [trim settings BR0 to BRN store in 144], wherein the number of sets of trim settings are each configured to provide particular operational characteristics [reduce programming time, paragraphs 0060 and 0061] for a memory device; and 
selecting a particular set of trim settings from the number of trim settings based on desired operational characteristics of the memory device [as shows in Fig. 3 and Fig. 4, particular trim settings are selected to perform a particular writing operation to reduce programming time, paragraphs 0060 and 0061] to change operational characteristics of the memory device from the current operational characteristics to the desired operational characteristics [improved programming operation].
Park does not specifically disclose wherein the particular set of trim settings include a particular programming signal magnitude and a particular programming signal length to manage data retention characteristics of the memory device. However, paragraph 0126 of Gorobets discloses selecting the set of trim settings with a particular programming signal magnitude and a particular programming signal length to manage data retention characteristics of the memory device.
Since Park, and Gorobets are both the same field of memory device, the purpose discloses by Gorobets would have been recognized in the pertinent art of Park.
It would have been obvious to an ordinary skill in the art at the time of the invention was made to control programming rate, voltage for a purpose of improving memory operation.
Regarding claim 18, Fig. 3 of Park discloses selecting the particular set of trim settings based on desired power consumption for the memory device [as shows in Fig. 3, particular trim setting has particular operation voltage. Therefore, the trim setting is selected according to power consumption].

Response to Arguments
Applicant's arguments filed 07/26/2022 have been fully considered but they are not persuasive.
Applicant argues that Grunzke and Park does not teach every element and limitation recited in amended claim 15, but did not specifically disclose what Grunzke and Park doesn’t teach. As mentioned above, Grunzke discloses all claimed invention, but does not specifically disclose selecting the set of trim settings with a particular allowable programming operation rate, a particular programming signal magnitude, and a particular programming signal length to manage a life span of the memory device. However, paragraph 0126 of Gorobets discloses disclose selecting the set of trim settings with a particular allowable programming operation rate, a particular programming signal magnitude, and a particular programming signal length to manage a life span of the memory device.
Applicant is reminded that the claims are examined in light of broadest reasonable interpretation. Also, although the claims are examined in light of specification, limitations from specifications are not read into the claims. See MPEP 2111. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709. The examiner can normally be reached MON-FRI, 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHAN TRAN/Primary Examiner, Art Unit 2825